EXHIBIT 10.15

NEOSE TECHNOLOGIES, INC.
2004 EQUITY INCENTIVE PLAN

DIRECTOR FEE OPTION GRANT AGREEMENT

                    Neose Technologies, Inc. (the “Company”) hereby grants to
(the “Optionee”) an option (the “Option”) to purchase a total of shares of the
Company’s Common Stock, at the price and on the terms set forth herein, and in
all respects subject to the terms and provisions of the Neose Technologies, Inc.
2004 Equity Incentive Plan (the “Plan”) applicable to Director Fee Options as
described in Section 8 of the Plan, which terms and provisions are incorporated
by reference herein.  Unless otherwise defined herein, capitalized terms used
but not defined herein shall have the meanings given to them in the Plan.

          1.          Nature of the Option.  The Option is intended to be a
Non-Qualified Stock Option and is NOT intended to be an incentive stock option
within the meaning of Section 422 of the Code.

          2.          Date of Grant.  The Option is granted as of the (the “Date
of Grant”).

          3.          Term of Option.  The Option shall have a term of ten years
from the Date of Grant and shall terminate at 5:00 p.m. on unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.

          4.          Option Exercise Price.  The Option exercise price is $ per
Share.

          5.          Exercise of Option.

                       5.1          Exercisability and Vesting.  The Option is
fully vested and immediately exercisable for all or part of the Shares subject
to the Option.

                       5.2          Right to Exercise.  The Option will be
exercisable until the earlier of (i) the 10th anniversary of the Date of Grant
or (ii) the expiration of the 3-year period measured from the date of cessation
of Optionee’s Board service.

                       5.3          Method of Exercise.  The Option shall be
exercisable by written notice from the Optionee to the Company setting forth the
Optionee’s election to exercise the Option and the number of shares in respect
of which the Option is being exercised.  Such notice shall be signed by the
Optionee, delivered to the Company in a manner consistent with Section 13.13 of
the Plan, and accompanied by payment of the exercise price.  The Option will be
deemed to be exercised upon the receipt by the Company of such notice and
payment of the exercise price.  The Optionee shall have no right to vote or
receive dividends and shall have no other rights as a stockholder with respect
to the shares with respect to which the Option is exercised, notwithstanding the
exercise of the Option, until the issuance by the Company (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing the shares that are
being issued upon exercise of the Option.  The Company will issue (or cause to
be issued) such stock certificates promptly following the exercise of the
Option.  The certificate or certificates for the shares as to which the Option
shall be exercised shall be registered in the name of the Optionee and shall
contain any legend as may be required under the Plan and/or applicable law.




                       5.4          Restrictions on Exercise.  The Option may
not be exercised if the issuance of the shares upon such exercise would
constitute a violation of any applicable federal or state securities laws or
other laws or regulations.  As a condition to the exercise of the Option, the
Company may require the Optionee to make any representations and warranties to
the Company as may be required by the Plan or any applicable law or regulation.

          6.          Withholding.  The Company reserves the right to withhold,
in accordance with any applicable laws, from any consideration payable to the
Optionee any taxes required to be withheld by federal, state or local law as a
result of the grant or exercise of the Option or the sale or other disposition
of the shares issued upon exercise of the Option.  If the amount of any
consideration payable to the Optionee is insufficient to pay such taxes or if no
consideration is payable to the Optionee, then upon the request of the Company,
the Optionee (or such other person entitled to exercise the Option) shall pay to
the Company an amount sufficient for the Company to satisfy any federal, state
or local tax withholding requirements the Company may incur as a result of the
grant or exercise of the Option or the sale or other disposition of the shares
issued upon the exercise of the Option.  Unless otherwise determined by the
Board, the minimum required withholding obligation arising in connection with
the exercise of the Option may be settled with shares, including shares that
would otherwise be payable to the Optionee in connection with the exercise of
the Option.

          7.          The Plan.  This Award Agreement is subject to, and the
Company and the Optionee agree to be bound by, all of the terms and conditions
of the Plan as it may be amended from time to time in accordance with the terms
thereof.  Pursuant to the Plan, the Board is authorized to adopt rules and
regulations not inconsistent with the Plan as it shall deem appropriate and
proper.  A copy of the Plan in its present form is attached hereto and a copy
will be available for inspection during business hours by the Optionee or the
persons entitled to exercise the Option at the Company’s principal office.

          8.          Entire Agreement.  This Award Agreement, together with the
Plan, represents the entire agreement between the parties.

          9.          Governing Law.  This Award Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
any conflicts of laws.

          10.          Amendment.  Subject to the provisions of the Plan, this
Award Agreement may only be amended by a writing signed by the Company and the
Optionee.

                       IN WITNESS WHEREOF, this Award Agreement has been
executed by the parties on this [date].

 

NEOSE TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

-2-




Certification and Acknowledgment
Of Stock Option Grant
Under
Neose Technologies, Inc. 2004 Equity Plan

The Optionee hereby acknowledges receipt of the Stock Option Award Agreement
dated June 15, 2004 (“Agreement”), and the Neose Technologies, Inc. 2004 Equity
Plan (“Plan”), a copy of which is attached to the Agreement, and certifies and
represents that he or she has read and is familiar with the terms and provisions
of the Agreement and Plan, and hereby accepts the Option subject to all of the
terms and provisions of the Plan and Agreement.  The Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board or the Committee concerning the Plan.

 

Signature:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Date: ________________

Please return this certification to the HR Department within 10 days of receipt.

-3-